Citation Nr: 1433845	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  05-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a right tibia stress fracture.

2.  Entitlement to a compensable rating for residuals of a left tibia stress fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1986 to June 1986, from April 1987 to July 1990, and from January to February 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a September 2012 decision and remand, the Board denied a compensable rating for residuals of a right tibia stress fracture and a compensable rating for residuals of a left tibia stress fracture.  In May 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMR), vacating the Board's September 2012 decision and remanding the claims to the Board for readjudication.  Hence, these matters are once again before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the JMR, further action in connection with the claims is warranted.  Specifically, the JMR instructed that a new VA examination and opinion is necessary to determine to whether the Veteran's bilateral tibia stress symptoms warrant an increased disability rating.

The JMR indicated that the June 2010 VA examination was inadequate pursuant to Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Specifically, the JMR noted that the June 2010 VA examiner failed to provide a rationale for his opinion that the Veteran's history of tibial stress fractures had no bearing on the ankle, Achilles tendon or foot pain that the Veteran was currently experiencing.  

To comply with the JMR, a new examination and opinion are needed. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the Poplar Bluff VA Medical Center dating since September 2011.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current level of severity of his service-connected right and left tibia disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  Any medically indicated tests, such as x-rays, should be accomplished.  

Based on examination findings, the examiner is requested to render an opinion as to the following:

What are the symptoms and manifestations attributable to the Veteran's service-connected residuals of a right and left tibia stress fracture? 

In evaluating the Veteran, the examiner should report whether impairment of the tibia and fibula consists of nonunion of the tibia and fibula with loose motion requiring a brace, or if there is a malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



